In an action to recover damages for personal injuries, the defendant Eon Labs, Inc., sued herein as Eon Labs Manufacturing, Inc., appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County (Taylor, J.), dated February 21, 2006, as denied that branch of its motion which was for conditional summary judgment on its cross claim for common-law indemnification against the defendant Viccaro Equipment Corporation.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
*990The Supreme Court correctly determined that the defendant Eon Labs, Inc., sued herein as Eon Labs Manufacturing, Inc. (hereinafter Eon), was not entitled to conditional summary judgment on its cross claim for common-law indemnification against the defendant Viccaro Equipment Corporation (hereinafter Viccaro). Eon failed to establish, as a matter of law, that Viccaro was either negligent or exclusively controlled the work site where the plaintiff was injured (see Benedetto v Carrera Realty Corp., 32 AD3d 874 [2006]). Miller, J.P., Ritter, Covello and Balkin, JJ., concur.